Case 2:19-cr-00375-HB Document 19 Filed 07/03/19 Page 1of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL NO:
v. : DATE FILED:
LAAULI PULU : VIOLATION:

46 U.S.C. §§ 70506(b), 70503(a) & 21
U.S.C. § 960(b)(1) (conspiracy to possess
with intent to distribute 5 kilograms or
more of cocaine on a vessel subject to the
jurisdiction of the United States - 1 count)
Notice of forfeiture
INFORMATION
COUNT ONE
THE UNITED STATES ATTORNEY CHARGES THAT:
Beginning in or around early 2019 until on or about June 17, 2019, on the high
seas, elsewhere, and in Philadelphia, in the Eastern District of Pennsylvania, defendant
LAAULI PULU
conspired and agreed, with others known and unknown to the grand jury, to knowingly and
intentionally possess with intent to distribute five kilograms or more of a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance, on board the
Motor Vessel MSC Gayane, a vessel subject to the jurisdiction of the United States,

In violation of Title 46, United States Code, Sections 70506(b), 70503(a) and

Title 21, United States Code, Section 960(b)(1).

 
Case 2:19-cr-00375-HB Document 19 Filed 07/03/19 Page 2 of 3

NOTICE OF FORFEITURE
THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:
1. As a result of the violations of Title 46, United States Code, Sections
70506(b), 70503(a) and Title 21, United States Code, Section 960(b)(1), set forth in this
indictment, defendant
LAAULI PULU
shall forfeit to the United States of America:
(a) any property used or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, such violations.
(b) = any property constituting, or derived from, proceeds obtained,
directly or indirectly, from the commission of such violations.
2. If any of the property subject to forfeiture, as a result of any act or
omission of the defendant:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the Court;
(d) has been substantially diminished in value; or
(e) has been commingled with other property which cannot be divided
without difficulty:

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to

 
Case 2:19-cr-00375-HB Document 19 Filed 07/03/19 Page 3 of 3

seek forfeiture of any other property of the defendant up to the value of the property subject to

forfeiture.

All pursuant to Title 21, United States Code, Section 853.

iv sys hd [ v ptf ff?
WILLIAM M. McSWAIN
UNITED STATES ATTORNEY

 
